Citation Nr: 0633170	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether there was clear and unmistakable in the July 1989 
rating decision, which denied service connection for a skin 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to September 
1988.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the veteran was granted a motion to advance 
his case on the docket.


FINDING OF FACT

The July 1989 rating decision, which denied service 
connection for a skin condition based upon a finding that it 
existed prior to service and was not aggravated by service, 
was supportable by the facts and law extant at the time of 
the decision.


CONCLUSION OF LAW

The July 1989 rating decision, which denied service 
connection for a skin condition, did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

In a July 1989 rating decision, the RO denied service 
connection for a skin condition.  It noting the veteran had 
been diagnosed with both acne vulgaris and eczema in service, 
the RO determined that the skin condition had existed prior 
to service and was not aggravated in service.

The veteran contends that there is clear and unmistakable 
error in a July 1989 rating decision.  He argues that the 
determination that the veteran had a preexisting skin 
condition was predicated on the veteran's statement about 
having a skin condition when he was four or five years old, 
which is not the "level of evidence necessary to rebut the 
presumption of soundness as set forth in 38 C.F.R. 
§ 3.304(b)."  He added that such regulation requires that 
there be clear and unmistakable evidence that a disability or 
disease existed prior to service and that because there was 
no such evidence, the rating board erred in failing to grant 
service connection for a skin disorder.  

In the October 2006 informal hearing presentation, the 
veteran's representative limited the attack on the July 1989 
rating decision to the denial of service connection for 
eczema, as opposed to acne vulgaris (which skin disorder he 
agrees was shown at entrance into service).  He argues that 
the service medical records showed the veteran had chronic 
eczema and that service connection for such should have been 
granted in the July 1989 rating decision.  

I.  Factual Background

An August 1980 report of medical examination shows that 
clinical evaluation of the skin was "abnormal."  The 
examiner noted that the veteran had papules and pustules on 
his face.

An October 1982 treatment record shows that the veteran was 
seen with complaints of acne.  The examiner stated the 
veteran had 50 pustules and comedomes on the face and upper 
back.  The veteran also complained of warts on the eyelids.  
The examiner entered assessments of acne vulgaris and 
verrucosis masses on eyelids.  

In November 1982, the veteran complained of excessive drying 
of the face and behind the ears with use of the medication.  
He was diagnosed with irritation secondary to medication.

In April 1984, the veteran was seen with complaints of 
excessive drying around face and neck and severe itching.  It 
was noted the veteran had a history of eczema since childhood 
with an increase in severity since the veteran arrived in 
Massachusetts.  The examiner entered an assessment of 
possible eczema.  In December 1984, the veteran was diagnosed 
with eczema.  In October 1985, the veteran was seen with a 
rash on both of his arms.  The examiner stated the veteran 
had "chronic eczema."

A March 1988 report of medical examination shows that 
clinical evaluation of the skin was "normal."  In the 
report of medical history completed by the veteran at that 
time, he checked "yes" to having a history of skin 
diseases.  The examiner noted the veteran had a history of 
eczema and that the veteran reported it "had disappeared" 
without any recent problem.

In December 1988, the veteran submitted a claim for service 
connection for "eczema," which he stated started in 1982.

A February 1989 VA examination report shows that the veteran 
reported having a history of pruritic erythematous, scaly, 
and fissured plaques on his eyelids, neck, antecubital 
fossae, and on the hands.  He stated it started in 1982.  The 
veteran also reported that he had been diagnosed as having 
acne while in service.  He stated that his eczema continued 
throughout service until the time of discharge, at which 
time, the lesions started to improve and "eventually cleared 
completely."  The veteran noted he had problems with his 
skin when he was four to five years old.  Physical 
examination revealed new acne pustules present in the beard 
area and in the eyebrows.  There were several acne inflamed 
pustules present on the upper part of the neck and on the 
chest.  The examiner stated there were no lesions of 
eczematoid dermatitis present.  The impression was mild acne 
vulgaris of the face, upper back, and chest, and history of 
eczema.  

In the July 1989 rating decision, the RO noted that the 
enlistment examination showed papules and pustules on the 
face and that the veteran had been treated multiple times 
during service for skin complaints.  It further noted that 
the separation examination showed the veteran had had no 
recent problems and that the 1989 VA examination had shown no 
eczema, but showed acne vulgaris.  The RO determined that the 
skin condition had existed prior to service and that 
treatment in service was for an acute exacerbation of 
symptoms, which had now "virtually disappeared."  The 
veteran was notified of this determination in August 1989 and 
did not appeal the portion of the decision that denied 
service connection for a skin condition.  Thus, the decision 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).

II.  Relevant law in 1989

Under 38 U.S.C.A. § 331 (West 1988), it stated the following:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during 
other than a period of war, the United 
States will pay to any veteran thus 
disabled and who was discharged or 
released under conditions other than 
dishonorable from the period of service 
in which said injury or disease was 
incurred, or preexisting injury or 
disease was aggravated, compensation as 
provided in this subchapter, but no 
compensation shall be paid if the 
disability is the result of the veteran's 
own willful misconduct.

Under 38 U.S.C.A § 311 (West 1988), it stated the following, 
in part:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

See also 38 C.F.R. § 3.304(d) (1989).

Under 38 U.S.C.A § 353 (West 1988), it stated the following:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

III.  Current law & Analysis

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides in pertinent part: "[P]revious determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 539 U.S. 926 (2003).  For clear and unmistakable 
error to exist either (1) the correct facts in the record 
were not before the adjudicator or (2) the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
In addition, "the error must be 'undebatable' and of the 
sort 'which, had it not been made, would have manifestly 
changed the outcome at the time it was made.'"  Id. (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 91992) (en 
banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999) (expressly adopting "manifestly changed the outcome" 
language of Russell, supra).  "In order for there to be a 
valid claim of clear and unmistakable error . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Russell, 
3 Vet. App. at 313.  That is because, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Id. ("It must always be remembered that 
[clear and unmistakable error] is a very specific and rare 
kind of 'error'" and, there is a "presumption of validity 
to otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error). 

The Board has carefully reviewed the evidence of record at 
the time of the July 1989 rating decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that a clear and 
unmistakable error was committed by the RO in the July 1989 
rating decision.  The relevant evidence of record at that 
time consisted of the service medical records, the veteran's 
application for compensation, and a February 1989 VA 
examination report.  The entrance examination showed that 
clinical evaluation of the veteran's skin was "abnormal."  
The examiner stated the veteran had papules and pustules on 
the face, but he did not provide a diagnosis for the clinical 
findings.  Thus, whether the veteran had eczema or acne 
vulgaris at entrance is debatable, and the RO's determination 
in the July 1989 rating decision that the veteran's skin 
condition, to include eczema, preexisted service cannot 
constitute clear and unmistakable error.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995) (difference of opinion in 
outcome of adjudication or disagreement as to how facts were 
weighed and evaluated does not provide basis upon which to 
find that VA committed administrative error during the 
adjudication process).

If the Board concedes that the entrance examination did not 
establish that eczema was shown at that time, the veteran 
would be entitled to the presumption of soundness, and such 
presumption would need to be rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 311; 38 C.F.R. 
§ 3.304(b).  The veteran has argued that the burden of 
showing "clear and unmistakable evidence" was not met, as 
the only evidence that it preexisted service were the 
veteran's own statements, which would not meet that standard 
of proof.  The Board finds he has raised a valid claim of 
clear and unmistakable error, as it appears that the 
statutory or regulatory provisions extant at the time may 
have been incorrectly applied.  See Damrel, 6 Vet. App. at 
245.  

However, the determination of clear and unmistakable error 
does not end with a finding that the regulatory provisions 
were incorrectly applied.  The Court has held that "even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  This is the 
standard that the veteran's claim does not meet.  

What must now be considered is had the RO evaluated the 
veteran's claim for service connection for eczema under 
direct service connection, would that have manifestly changed 
the outcome, i.e., would service connection have been granted 
for eczema.  The Board finds that even if the RO had 
considered the veteran's claim as a claim for direct service 
connection, there was evidence in the claims file to support 
the finding that eczema was not incurred in service.  

The veteran has argued that "chronic eczema was shown in 
service."  There is a diagnosis of chronic eczema in the 
service medical records in 1985; however, after that date, 
there is no showing of active eczema.  At the time of the 
veteran's separation examination in March 1988 (almost three 
years later), there was no finding of eczema (clinical 
evaluation of the skin was "normal"), and the veteran 
reported that he had not had a recent problem with eczema.  
At the February 1989 examination, the veteran reiterated that 
he had not had a recurrence of eczema since service, and 
active eczema was not found on physical examination.  In 
order to establish service connection for a disability, there 
must be evidence of current disability.  See 38 U.S.C.A. 
§ 331; 38 C.F.R. § 3.303 (1989).  At the time of the July 
1989 rating decision, there was no evidence of active eczema, 
and there had not been any evidence of such since 1985.  
Thus, whether the claim is considered on a service incurrence 
basis or service aggravation basis, there is evidence to 
support the denial of service connection for eczema because 
of the lack of competent evidence of current disability.  
Therefore, it is impossible for the veteran to succeed in 
showing that "the result would have been manifestly 
different" had the RO considered the veteran's claim on a 
direct basis.  See Simmons v. West 14 Vet. App. 84, 88 (2000) 
(quoting Fugo, supra ).

The veteran seems to imply that the separation examination 
and February 1989 VA examination report showed the veteran 
had chronic eczema.  He appears to be arguing that he had 
current disability at the time of the July 1989 rating 
decision.  This would be an attack as to how the facts were 
weighed and cannot constitute clear and unmistakable error.  
Russell, 3 Vet. App. at 313.  

Based upon the above reasons, the Board finds that the RO's 
determination in July 1989 to deny service connection for 
eczema cannot constitute clear and unmistakable error.  


ORDER

The claim of clear and unmistakable error in the July 1989 
rating decision in denying service connection for eczema is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


